       Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    LAWRENCE ELLIOT,

                              Petitioner,                    17 Civ. 7529 (KPF)
                      -v.-
                                                  OPINION AND ORDER ADOPTING
    MICHAEL KIRKPATRICK,                          REPORT AND RECOMMENDATION

                              Respondent.

KATHERINE POLK FAILLA, District Judge:

        Pending before the Court is the June 19, 2019 Report and

Recommendation from United States Magistrate Judge Kevin Nathaniel Fox

(the “Report” (Dkt. #46), attached), addressing Petitioner Lawrence Elliot’s

petition for a writ of habeas corpus (the “Petition”). Judge Fox recommends

that the Petition be dismissed in its entirety.

        The Court has examined the Report, Petitioner’s August 2, 2019

objections to the report (Dkt. #50), 1 and Respondent’s September 3, 2019

submission in response to the objections (Dkt. #51), as well as the parties’

submissions before Judge Fox and the underlying record of the state



1     Petitioner’s September 11, 2019 supplemental response (Dkt. #52) was submitted without
      the Court’s permission and well after the deadline to file his objections had passed. (See
      Dkt. #49). Accordingly, the Court rejects this untimely and unsanctioned filing, as it
      finds no grounds on which to excuse Petitioner’s untimeliness in the interest of justice.
      See United States v. Male Juvenile, 121 F.3d 34, 39 (2d Cir. 1997) (observing that a
      party’s failure to file timely objections may be excused “‘in the interest of justice’”)
      (quoting Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)). Nonetheless, the Court has
      reviewed this submission in order to discern pro se Petitioner’s strongest arguments, and
      finds that the reply submission largely repeats previously-raised arguments and thus
      need not be considered here. And to the extent Petitioner’s submission raises new
      arguments and factual assertions, as discussed in greater detail below, the Court cannot
      consider new arguments that Petitioner failed to raise before Judge Fox. See United
      States v. Gladden, 394 F. Supp. 3d 465, 480 (S.D.N.Y. 2019).
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 2 of 20




proceedings. For the reasons set forth below, the Court finds no error in the

Report and adopts it in its entirety.

                                     BACKGROUND 2

      The relevant facts underlying this action are set forth in the Report, and

the Court assumes familiarity with them. A brief overview is set forth herein,

drawing from the recitation of the facts in the Report (see Report 1-2), as well

as from entries in the public docket.

      On November 12, 2010, Petitioner was taken into custody in connection

with an ongoing investigation into a sexual assault and robbery that had

occurred the previous day. (Dkt. #2 at 7-8). According to testimony provided

by New York City Police Department (“NYPD”) detectives, while in an interview

room at the police station, Petitioner was asked by a detective for his

identification, and responded that he had identification in a “pouch” on his

person. (Id. at 8-9). Upon taking the pouch from Petitioner and emptying its

contents onto a table, the detective found the victim’s credit and debit cards.

(Id. at 9). The pouch and its contents were later vouchered by another NYPD

detective. (Id. at 10). The following day, the victim identified Petitioner as her

attacker in a lineup, and Petitioner was placed under arrest. (Id. at 9).

      On December 3, 2010, a New York County grand jury charged Petitioner

with three counts each of predatory sexual assault and first-degree criminal



2   This Opinion draws its facts largely from the Report (Dkt. #46), Petitioner’s objections to
    the Report (the “Objections” (Dkt. #50)), the Petition (Dkt. #2), Respondent’s opposition
    brief to the Petition (the “Opposition” (Dkt. #10)), and the state court record (Dkt. #11-1
    to 11-6).



                                              2
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 3 of 20




sexual act; two counts each of first-degree sexual abuse and fourth-degree

criminal possession of stolen property; and one count each of first-degree

robbery, first-degree burglary, second-degree kidnapping, and second-degree

strangulation. (Dkt. #10 at 2-3). On May 14, 2013, Justice Melissa C. Jackson

of the New York County Supreme Court held an evidentiary hearing on

Petitioner’s motion to suppress the credit and debit cards recovered from his

pouch. (See Dkt. #11-4 at 1-107). Three NYPD detectives testified at the

hearing, while the defense presented no evidence. (See generally id.). Justice

Jackson subsequently denied Petitioner’s suppression motion in a ruling from

the bench, concluding that the search of the pouch was a valid search incident

to arrest. (Id. at 97-104). Alternatively, Justice Jackson found that the

victim’s cards were “an inevitable discovery” in the course of a proper pedigree

inquiry, because the cards had been reported stolen and the police knew that

Petitioner had used and possessed them from video surveillance footage of him

at an ATM taken prior to his arrest. (Id. at 104).

      At a pretrial hearing on June 12, 2013, the Assistant District Attorney

informed the court that she had discussed a potential plea with defense

counsel, and understood that Petitioner was not amenable to the prosecution’s

offer. (Dkt. #11-4 at 111). In response, the court sought to confirm that

Petitioner understood the “maximum” sentence that would accompany a

conviction after trial. (Id.). The court noted in this regard that Petitioner would

face “significant consequences should he be convicted at trial,” and determined




                                         3
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 4 of 20




that Petitioner was facing an aggregate prison sentence of 125 years to life if

convicted of all charges in the indictment. (Id. at 111-12).

      On June 18, 2013, after a series of pretrial decisions unfavorable to

Petitioner and the completion of jury selection (see generally Dkt. #11-4, 11-5,

11-6), defense counsel informed the court that Petitioner wished to withdraw

his previously entered plea of not guilty and enter into a plea agreement

negotiated with the prosecution (see Dkt. #11-6 at 70). Following a plea

colloquy, Petitioner proceeded to plead guilty to one count of predatory sexual

assault under New York Penal Law § 130.95(3) and waived his right to appeal.

(Report 1; see also Dkt. #11-6 at 70-75).

      At Petitioner’s sentencing on July 10, 2013, he made a pro se motion to

withdraw his guilty plea, arguing that it had been coerced. (Dkt. #11-6 at 88-

92). Justice Jackson denied Petitioner’s motion and sentenced him to a term

of incarceration of 13 years to life, in accordance with the terms of his plea

agreement. (Report 1; Dkt. #11-6 at 93-94). 3

      Thereafter, Petitioner, with the assistance of counsel, appealed his

conviction to the Appellate Division, First Department. (See Dkt. #11-3 at 3-

48). Petitioner raised two arguments on appeal. First, Petitioner argued that

his plea should be vacated as involuntary because the trial court had




3   Petitioner subsequently submitted two letters, both dated June 25, 2013, to the Chief
    Administrative Judge of New York State Supreme Court and the New York State
    Commission on Judicial Conduct, in which he requested an investigation of Justice
    Jackson on the grounds that, inter alia, Justice Jackson had demonstrated bias,
    prevented defense counsel from “performing his duties in an effective manner,” and
    threatened Petitioner with a “draconian sentence.” (Dkt. #11-2 at 9-12).



                                             4
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 5 of 20




threatened to give him the maximum sentence of 125 years to life if he were

convicted at trial, and coerced him into pleading guilty by offering to endorse

the significantly lower sentence proposed by the prosecution for his pretrial

plea. (Id. at 25-30). Second, he argued that the trial court erred in denying his

pretrial motion to suppress credit cards recovered as the result of a warrantless

search where: (i) there was no exigency justifying a search incident to arrest;

(ii) the prosecutor did not proffer an established inventory search procedure;

(iii) the inevitable discovery doctrine did not apply to evidence recovered during

an illegal search; and (iv) the evidence was not in “plain view” from a lawful

vantage point when seized. (Id. at 31-45).

      On March 31, 2016, the Appellate Division affirmed Petitioner’s

conviction on appeal. (Report 1 (citing People v. Elliot, 27 N.Y.S.3d 386, 386

(1st Dep’t 2016))). The court held that Petitioner had failed to preserve his

involuntary plea claim, and alternatively that the argument was meritless. (Id.

at 1-2). The Court further held that Petitioner’s waiver of his right to appeal

foreclosed review of his suppression claim, and alternatively that his

suppression claim was meritless. (Id. at 2). Petitioner sought leave to appeal

the Appellate Division’s decision, but the New York Court of Appeals denied his

application. (Id. at 2 (citing People v. Elliot, 27 N.Y.3d 1131 (2016))).

      On September 25, 2017, Petitioner filed the instant Petition for habeas

corpus pursuant to 28 U.S.C. § 2254, raising the same two claims that he

asserted on direct appeal. (Dkt. #2). On October 6, 2017, the Court granted

Petitioner’s request to proceed in forma pauperis (Dkt. #3), and referred the



                                         5
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 6 of 20




matter to Magistrate Judge Fox for a report and recommendation (Dkt. #5). On

December 22, 2017, Respondent submitted an answer (Dkt. #11), and an

opposition brief (Dkt. #10). Petitioner submitted a reply on June 7, 2019.

(Dkt. #45). 4

      On August 19, 2019, Judge Fox issued the Report and recommended

that the Court dismiss the Petition in its entirety. (Report 6). Petitioner’s

objections to the Report were filed on August 9, 2019. (Dkt. #50). Respondent

submitted an opposition to the objections on September 3, 2019 (Dkt. #51), to

which Petitioner filed a reply on September 19, 2019 (Dkt. #52).

                                        DISCUSSION

A.    Applicable Law

      A court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A court

may also accept those portions of a report to which no specific, written

objection is made, as long as the factual and legal bases supporting the




4    Prior to filing his reply brief, Petitioner made two submissions (see Dkt. #16, 21) that
     Judge Fox construed as applications for leave to amend the Petition and stay the
     proceedings so as to allow Petitioner to exhaust his state court remedies as to: (i) a coram
     nobis application challenging his appellate counsel’s performance; and (ii) a motion to
     vacate Petitioner’s judgment of conviction pursuant to New York Criminal Procedure Law
     § 440.10 that asserted ineffective assistance of trial counsel and the trial court’s bias.
     (Dkt. #17, 23). In an order issued on March 30, 2018, Judge Fox denied Petitioner’s
     application, finding that his claims were barred by the statute of limitations and did not
     relate back to the initial Petition. (Dkt. #23). Following the March 30, 2018 Order,
     Petitioner again moved for permission to amend his Petition (Dkt. #39), and his renewed
     motion was denied by Judge Fox on January 25, 2019 (Dkt. #40). Petitioner has
     continued to argue that he should be granted leave to amend his Petition, both in his
     reply to Respondent’s opposition brief as well as his Objections. (Dkt. #45, 50).



                                               6
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 7 of 20




findings are not clearly erroneous. See Ramirez v. United States, 898

F. Supp. 2d 659, 663 (S.D.N.Y. 2012) (citation omitted). A magistrate judge’s

decision is clearly erroneous only if the district court is “‘left with the definite

and firm conviction that a mistake has been committed.’” Easley v. Cromartie,

532 U.S. 234, 242 (2001) (quoting United States v. U.S. Gypsum Co., 333 U.S.

364, 395 (1948)).

      Where a party submits timely objections to a report and

recommendation, as Petitioner has done here, the Court is obligated to review

the contested issues de novo. See Fed. R. Civ. P. 72(b)(3); Hynes v. Squillace,

143 F.3d 653, 656 (2d Cir. 1998). However, where objections are “conclusory

or general,” or where the petitioner “simply reiterates his original arguments,”

the report should be reviewed only for clear error. Walker v. Vaughan, 216

F. Supp. 2d 290, 292 (S.D.N.Y. 2002) (internal quotation marks and citation

omitted); see also Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211

(S.D.N.Y. 2013) (“Objections that are merely perfunctory responses argued in

an attempt to engage the district court in a rehashing of the same arguments

set forth in the original papers will not suffice to invoke de novo review.”

(citation, quotation marks, and alteration omitted)). And although pro se filings

are read liberally and interpreted “to raise the strongest arguments that they

suggest,” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (citation omitted),

“even a pro se party’s objections ... must be specific and clearly aimed at

particular findings in the magistrate’s proposal[,]” DiPilato v. 7-Eleven, Inc., 662

F. Supp. 2d 333, 340 (S.D.N.Y. 2009) (citation omitted). Finally, “it is sufficient



                                          7
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 8 of 20




that the court arrive at its own independent conclusion regarding those

portions of the report to which objections are made”; the court “need not

conduct a de novo hearing on the matter.” In re Hulley Enters. Ltd., 400 F.

Supp. 3d 62, 69 (S.D.N.Y. 2019) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189-90 (S.D.N.Y. 1985)).

B.    Analysis

      1.     Petitioner’s Involuntary Plea Claim Is Procedurally Barred and
             Without Merit

      In his briefing before Judge Fox, Petitioner contended that his guilty plea

was coerced and involuntary as a matter of law because “the court threatened

to give him the maximum sentence of 125 years to life if he were convicted after

trial, but offered a significantly lower sentence for his pretrial plea.” (Report 2).

Petitioner asserted that the trial court should have granted his pro se motion to

withdraw his plea made during sentencing. (Id.). Respondent argued that

Petitioner’s involuntary plea claim was procedurally barred from federal review

and meritless. (Id. at 3).

      Following a review of the relevant state law, Judge Fox correctly

determined that Petitioner’s claim was procedurally barred from federal habeas

review because it had been denied as unpreserved by the state appellate court.

(Report 5). The Appellate Division determined that Petitioner had failed to

preserve his involuntary plea claim for appellate review because his “remarks

at sentencing neither clearly requested to withdraw the plea nor articulated the

ground he raises on appeal[.]” People v. Elliot, 27 N.Y.S.3d 386, 386 (1st Dep’t




                                          8
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 9 of 20




2016). Judge Fox further concluded that New York’s contemporaneous

objection rule 5 provided an independent and adequate state-law procedural

ground for the Appellate Division’s refusal to review Petitioner’s claim that itself

foreclosed federal habeas review. (Report 4-5).

      To overcome this bar, Petitioner was required either to establish “‘cause’

to excuse the procedural default and demonstrate that he suffered actual

prejudice from the alleged error,” Davila v. Davis, — U.S. —, 137 S. Ct. 2058,

2062 (2017), or to demonstrate that he was “actually innocent” of his offenses

of conviction, Murray v. Carrier, 477 U.S. 478, 496 (1986). Judge Fox correctly

concluded that Petitioner had made neither of these showings. (Report 3-5). 6

On this basis, the Report properly determined that Petitioner’s claim was

barred from habeas relief.

      Additionally, the Court agrees with Respondent that even if Petitioner

had established cause to excuse procedural default or offered evidence to


5
    This rule “preserves for review only those questions of law as to which ‘a protest ... was
    registered, by the party claiming error, at the time of such ruling or instruction or at any
    subsequent time when the court had an opportunity of effectively changing the same.’”
    Garcia v. Lewis, 188 F.3d 71, 78 (2d Cir. 1999) (quoting N.Y. C.P.L. § 470.05).
6   In his reply to Respondent’s Opposition, Petitioner quoted from the transcript of his
    attempted plea withdrawal in which he asserted to the trial court that he was “not guilty.”
    (Dkt. #45 at 6). However, this transcript excerpt does not suffice to demonstrate
    Petitioner’s “actual” innocence for these purposes. See Murray v. Carrier, 477 U.S. 478,
    496 (1986) (determining that a federal court may grant the writ of habeas corpus “in an
    extraordinary case, where a constitutional violation has probably resulted in the
    conviction of one who is actually innocent” (emphases added)).
    Additionally, in his Objections, Petitioner purports to establish cause to excuse
    procedural default and resulting injustice, asserting that he had been temporarily
    removed from Rikers Island on the day he was to be interviewed for his presentence
    investigation report. (Dkt. #50 at 6). While is it unclear how these allegations are
    intended to establish cause to excuse the failures outlined by the Appellate Division, even
    were they relevant, a court will not consider new arguments that litigants elected not to
    raise before the magistrate judge. See Gladden, 394 F. Supp. 3d at 480.



                                               9
    Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 10 of 20




demonstrate his innocence — and Petitioner failed to do either — his claim

cannot succeed on the merits. Petitioner argued that his plea had been

coerced based on statements made by the trial court that if he were convicted,

he would “probably” be given the “maximum” sentence. (Dkt. #2 at 12-13

(quoting the June 12, 2013 pre-plea proceeding)). However, these statements

could not be said to have a coercive impact because Petitioner rejected the plea

at the time the statements were made. (Id. at 13). 7 Indeed, Petitioner only

accepted the plea six days later, following several unfavorable pretrial rulings.

(See generally Dkt. #11-4, 11-5).

      Moreover, Petitioner’s statements at his guilty plea represented “a

voluntary and intelligent choice among the alternative courses of action open to

[him].” North Carolina v. Alford, 400 U.S. 25, 31 (1970). Petitioner was

represented by counsel during the plea colloquy, and stated under oath that

among other things, he had had sufficient time to talk with counsel before

pleading guilty and that he was satisfied with his attorney’s representation.

(Dkt. #11-6 at 72). Significantly, when asked by the court whether anyone had

forced him to plead guilty, Petitioner responded, “No.” (Id. at 74). As

Respondent correctly noted, Petitioner had pleaded guilty on several prior

occasions to criminal conduct (Dkt. #10 at 28), further suggesting that his plea

in the underlying case was not involuntary. See Riggins v. Rock, No. 12 Civ.


7   While Petitioner now characterizes the trial court’s statements as coercive, they could also
    be viewed as providing a candid assessment of the choices Petitioner faced, and of the
    risks in proceeding to trial. Indeed, at the time she made the challenged statements,
    Justice Jackson proceeded to emphasize: “I just want to make that clear that your client
    understands that this is his choice.” (Dkt. #11-4 at 113).



                                             10
     Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 11 of 20




3903 (NSR) (GAY), 2013 WL 5738232, at *12 (S.D.N.Y. Oct. 21, 2013) (noting

that the fact that petitioner was “not a novice to the criminal justice system”

supported a finding that he had knowingly and voluntarily entered into a guilty

plea).

         This record amply demonstrates that Petitioner’s plea was knowingly and

voluntarily entered. Thus, even if Petitioner’s involuntary plea claim were not

procedurally barred, its lack of merit would foreclose it from federal habeas

review. Accordingly, the Court finds no clear error in the Report’s

recommendation as to this claim.

         2.    Petitioner’s Fourth Amendment Claim Does Not Provide
               Grounds for Habeas Relief

         Petitioner’s second claim was that the trial court erred in denying his

“motion to suppress evidence obtained as the result of a warrantless search.”

(Report 2). Specifically, Petitioner challenged the trial court’s decision to admit

credit cards recovered from a pouch he had on his person when he was taken

into custody. (Id. at 2-3). Judge Fox agreed with Respondent that Petitioner’s

Fourth Amendment claim was precluded from federal habeas review pursuant

to the Supreme Court’s decision in Stone v. Powell, 428 U.S. 465, 482 (1976),

which holds that where a habeas petitioner was provided “an opportunity for

full and fair litigation of [his] Fourth Amendment claim, the Constitution does

not require that [he] be granted federal habeas corpus relief on the ground that

evidence obtained in an unconstitutional search or seizure was introduced at

his trial.” Id.




                                          11
    Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 12 of 20




      Judge Fox further explained that Petitioner had failed to establish either

of the limited circumstances in which he could receive federal habeas relief for

such a claim under Stone, namely, where (i) the state failed to provide a

“corrective procedure” to redress his Fourth Amendment claim; or (ii) the state

had such procedures but he was “precluded from utilizing it by reason of an

unconscionable breakdown in that process.” Gates v. Henderson, 568 F.2d

830, 840 (2d Cir. 1977). As Respondent observed in his Opposition, the trial

court held a hearing on Petitioner’s motion to suppress, during which

Petitioner was represented by counsel. (Dkt. #10 at 31). Following this

hearing, Justice Jackson ruled that while NYPD officers did not have

Petitioner’s permission to search the pouch, the credit cards were admissible

under New York law, among other reasons, because they resulted from a

search incident to a lawful arrest and were properly inventoried. (Report 2-3;

see also Dkt. #11-4 at 97-104).

      Petitioner does not argue that he was not provided a correct procedure to

redress his Fourth Amendment claim. And indeed, there is no basis for such

an argument, as the Second Circuit has indicated that New York’s procedure

for litigating Fourth Amendment claims is “facially adequate.” Capellan v.

Riley, 975 F.2d 67, 70 n.1 (2d Cir. 1992) (citation omitted). Petitioner also has

not argued that the process by which he litigated his Fourth Amendment

claims resulted in an unconscionable breakdown. Rather, he has merely

disagreed with the trial court’s decision on his motion. See id. at 72 (“[A] mere

disagreement with the outcome of a state court ruling is not the equivalent of



                                       12
    Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 13 of 20




an unconscionable breakdown in the state’s corrective process.”). Because the

state did not fail to provide a “corrective procedure,” and because the record

reflects no “unconscionable breakdown” of that procedure, Judge Fox correctly

found that Petitioner’s Fourth Amendment claim could not be brought in a

habeas petition.

      3.    Petitioner’s Remaining Objections Fail

      In lieu of specific objections, Petitioner advances several arguments that

are conclusory, general, or reiterate those made in either his initial Petition or

his subsequent submissions before Judge Fox. (See, e.g., Dkt. #45). In

particular, with respect to Petitioner’s arguments regarding ineffective

assistance of counsel, as Respondent noted in his September 3, 2019 response

to the Objections (see Dkt. #51 at 1 n.1), Judge Fox previously denied

Petitioner’s motion to amend the Petition to add this claim, both because it was

barred by the statute of limitations and because it did not relate back to the

original Petition (see Dkt. #23). As to the remainder of Petitioner’s objections,

which include new factual assertions, “‘it is established law that a district

judge will not consider new arguments raised in objections to a magistrate

judge’s report and recommendation that could have been raised before the

magistrate but were not.’” United States v. Gladden, 394 F. Supp. 3d 465, 480

(S.D.N.Y. 2019) (citation omitted); see also Jackson v. Brandt, No. 10 Civ. 5858

(PAC) (KNF), 2012 WL 2512015, at *6 (S.D.N.Y. June 29, 2012). Therefore, the

Court will not consider the arguments that Petitioner raises for the very first

time in his papers objecting to the Report.



                                        13
    Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 14 of 20




                                CONCLUSION

      The Court agrees with Judge Fox’s well-reasoned Report and hereby

adopts its reasoning in its entirety. Accordingly, it is ordered that the Petition

is DISMISSED with prejudice.

      Since Petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C.

§ 2253(c). Pursuant to 28 U.S.C. § 1915(a), any appeal from this Order would

not be taken in good faith; therefore in forma pauperis status is denied for the

purpose of any appeal. Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case. The Clerk of Court is also directed to

transmit a copy of this Opinion and Order to Petitioner at his address of record.

      SO ORDERED.

Dated:      November 13, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        14
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 15 of 20


       Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------ ----------------------------X
LAWRENCE ELLIOT,

                                   Petitioner,

                          -against-                         REPORT AND RECOMMENDATION

MICHAEL KIRKPATRICK,                                            17-CV-7529 (KPF) (KNF)

                                    Respondent.
----------------------------------------------- --------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE KATHERINE POLK FAILLA, UNITED STATES DISTRICT JUDGE


                                              BACKGROUND


        Lawrence Elliot ("Elliot"), proceeding Q!Q ~ filed a petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254, alleging: (I) his guilty plea was "involuntary where the court

threatened to give him the maximum sentence of 125 years to life if he were convicted after trial,

but offered a significantly lower sentence for his pretrial plea"; and (2) the court erred in denying

his "motion to suppress evidence obtained as the result of a warrantless search." The respondent

opposes the petition.


        Elliot pleaded guilty to one count of an indictment charging, inter alia, predatory sexual

assault under New York Penal Law§ 130.95(3) and waived his right to appeal. He was

sentenced to 13 years to life, in accordance with the plea agreement into which he had entered.

The state appellate court denied Elliot's appeal, finding that: (i) Elliot's claim "that his plea was

rendered involuntary by the court's allegedly coercive statements about his potential sentence is
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 16 of 20


      Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 2 of 6



unpreserved because his remarks at sentencing neither clearly requested to withdraw the plea nor

articulated the ground he raises on appeal" and, alternatively, it is meritless; and (ii) the "waiver

of his right to appeal, which forecloses review of his suppression claim," was valid and,

alternatively, his erroneous suppression denial claim is meritless. People v. Elliot, 137 A.D.3d

715, 716, 27 N.Y.S.3d 386,386 (App. Div. !51 Dep't 2016). Leave to appeal from that decision

was denied by the New York Court of Appeals. People v. Elliot, 27N.Y.3d1131, 39 N.Y.S.3d

113 (2016).


                               PETITIONER,S CONTENTIONS


       Elliot asserts that his guilty plea was involuntary and his .PIQ se motion to withdraw his

plea as coerced, made at sentencing, should have been granted. Elliot contends that "the court

threatened to give him the maximum sentence of 125 years to life if he were convicted after trial,

but offered a significantly lower sentence for his pretrial plea." Thus, his plea was coerced and

involuntary as a matter of law.


       Elliot contends that the court erred in denying his motion to suppress evidence obtained

as the result ofa warrantless search where: (a) "there was not exigency justifying a search

incident to arrest"; (b) "the prosecutor did not proffer an established inventory search

procedure"; (c) "the inevitable discovery doctrine does not apply to evidence recovered during

an illegal search"; and (d) "the evidence was not in 'plain view' fro[m] a lawful vantage point

when seized." At the suppression hearing held to determine the admissibility of credit cards in

Elliot's name that were recovered from a pouch he had on his person when he was taken into

custody, New York City Police Department Detectives Kenneth Fiol ("Fiol"), Frank Humphreys

and Steven Lane ("Lane") testified. According to Ell~ot,



                                                  2
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 17 of 20


      Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 3 of 6



       [a]lthough Fiol had possession of the pouch for the purpose of finding petitioner's
       identification, he did not "take possession" of it then because "that would have been
       something done by the arresting officer." [M 41]. The pouch was filled with miscellaneous
       papers [and] ID's, and it was kind of already popping open or popping out [M 26]. Fiol
                                                            •
       just pretty much dumped [the pouch] onto a table. and proceeded to rummage through it
       for identification [M 7].


Fiol testified that he did not obtain Elliot' s permission to search the pouch. Lane testified that

he did not search Elliot when he arrested him, since the credit cards in Elliot's name were

already recovered from the pouch when Elliot was taken into custody. The court rejected Elliot's

argument that the credit cards should be suppressed as the fruit of an illegal search. The court

ruled that the credit cards were admissible, as they resulted from a search incident to a lawful

arrest and were inventoried properly.

                               RESPONDENT'S CONTENTIONS

       The respondent contends that Elliot's involuntary plea claim is barred on an adequate and

independent state-law ground, the preservation rule, and meritless. Elliot failed to preserve his

claim by making a motion to withdraw his plea or moving to vacate his conviction after

sentencing, pursuant to New York Criminal Procedure Law § 440.10. Moreover, Elliot did not

move to withdraw his plea at sentencing despite registering numerous complaints about the plea.

       The respondent contends that Elliot's Fourth Amendment claim is barred from habeas

corpus review by: (i) the Supreme Court's decision in Stone v. Powell, 428 U.S. 465, 96 S. Ct.

3037 ( 1976); and (ii) an independent state-law ground, namely, Elliot's waiver of his right to

appeal contained in the plea agreement. The respondent asserts that Elliot failed to establish

cause for his defaulted claims or resulting prejudice and he does not offer any evidence to

establish that he is actually innocent.




                                                  3
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 18 of 20


      Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 4 of 6



                                   PETITIO ER'S REPLY

       In reply, Elliot inappropriately: (1) challenges the Court's March 30, 2018 denial of his

motion to amend the petition and for a stay of the proceedings; (2) renews his application for

appointment of counsel; and (3) makes new factual assertions.


                                     LEGAL STANDARD

       An application for a writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim - (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or (2) resulted in a decision that was based on
       an unreasonable determination of the facts in light of the evidence presented in the
       State court proceeding.

       28 U.S.C. § 2254(d).

"[A] determination of a factual issue made by a State court shall be presumed to be correct. The

applicant shall have the burden of rebutting the presumption of correctness by clear and

convincing evidence." 28 U.S.C. § 2254(e)(l). A habeas corpus petitioner must exhaust all

remedies available in the state courts. See 28 U.S.C. § 2254(b)(l)(A).

       Federal habeas courts reviewing convictions from state courts will not consider
       claims that a state court refused to hear based on an adequate and independent state
       procedural ground. A state prisoner may be able to overcome this bar, however, if
       he can establish "cause" to excuse the procedural default and demonstrate that he
       suffered actual prejudice from the alleged error. An attorney error does not qualify
       as "cause" to excuse a procedural default unless the error amounted to
       constitutionally ineffective assistance of counsel.

       Davila v. Davis,_ U.S._, 137 S. Ct. 2058, 2062 (2017).

To establish cause for a procedural default, a petitioner must demonstrate that "some objective

factor external to the defense impeded counsel's efforts to comply with the State's procedural

rule." Murray v. Carrier, 477 U.S. 478,488, 106 S. Ct. 2639, 2645 (1986). "[F]ederal habeas


                                                4
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 19 of 20


      Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 5 of 6



review is foreclosed when a state court has expressly relied on a procedural default as an

independent and adequate state ground, even where the state court has also ruled in the

alternative on the merits of the federal claim." Velasquez v. Leonardo, 898 F.2d 7, 9 (2d Cir.

1990). New York's contemporaneous objection rule has been recognized by federal courts as an

independent and adequate state-law ground and "is not rendered 'inadequate' on account of

novelty or sporadic application." Garcia v. Lewis, 188 F.3d 71, 79 (2d Cir. 1999). "[W]here the

State has provided an opportunity for full and fair litigation of a Fourth Amendment claim, the ·

Constitution does not require that a state prisoner be granted federal habeas corpus relief on the

ground that evidence obtained in an unconstitutional search or seizure was introduced at his

trial." Stone, 428 U.S. at 482, 96 S. Ct. at 3046.

                           APPLICATION OF LEGAL STANDARD

       Elliot's claim that his guilty plea was involuntary because "the court threatened to give

him the maximum sentence of 125 years to life if he were convicted after trial, but offered a

significantly lower sentence for his pretrial plea," is procedurally barred because it was denied as

unpreserved by the state court. Since New York's contemporaneous objection rule has been

recognized by federal courts as an independent and adequate state-law ground, see Garcia,

188 F.3d at 79, Elliot must establish cause to excuse his procedural default and resulting

prejudice or that he is actually innocent. See Murray. 477 U.S. at 496-97, 106 S. Ct. at 2649-50.

Elliot failed to establish cause for his procedural default and resulting prejudice and he does not

claim that he is actually innocent. Accordingly, granting habeas corpus relief on Elliot's claim

that his plea was not voluntary, is not warranted.

       Elliot's claim that the court erred, by denying his "motion to suppress evidence obtained

as the result of a warrantless search," is precluded from federal habeas review. See Stone,



                                                     5
Case 1:17-cv-07529-KPF-KNF Document 54 Filed 11/13/20 Page 20 of 20


      Case 1:17-cv-07529-KPF-KNF Document 46 Filed 06/19/19 Page 6 of 6



428 U.S. at 482, 96 S. Ct. at 3046. Elliot does not assert that New York failed to provide a

corrective procedure to redress his Fourth Amendment claim or that he was "precluded from

utilizing it by reason of an unconscionable breakdown in that process." Gates v. Henderson, 568

F.2d 830, 840 (2d Cir. 1977). Accordingly, granting habeas corpus relief on Elliot's Fourth

Amendment claim is not warranted.

                                     RECOMMENDATION

       For the foregoing reasons, I recommend that the petition be denied.

       FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636(b)(l ) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the Honorable

Katherine Polk Failla, 40 Centre Street, Room 2103, New York, New York, 10007, and to the

chambers of the undersigned, 40 Centre Street, Room 425, New York, New York, 10007. Any

requests for an extension of time for filing objections must be directed to Judge Failla. Failure

to file objections within f ourteen (14) days will result in a waiver of objections and will

preclude appellate review. See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v.

Nash, 328 F.3d 98, l 07 (2d Cir. 2003).

Dated: New York, New York                             Respectfully submitted,
       June 19, 2019

Copy mailed to:
                                                      KEVIN NATHANIEL FOX
Lawrence Elliot                                       UNITED STATES MAGISTRATE JUDGE




                                                 6
